Title: [Diary entry: 31 March 1788]
From: Washington, George
To: 

Monday 31st. Thermometer at 42 in the Morning—54 at Noon And 51 at Night. Clear with the Wind at South, but cloudy afterwards and towards Night slow rain. Doctr. Stuart, Mrs. Stuart and the Girls, together with Nelly

Custis set out for Abingdon. And a Son of Revd. Mr. Griffiths came here on business of his fathers & stayed to dinner. Visited all the Plantations. In the Neck, began to sow Barley in the So. Wt. part of the west cut of No. 2 but had not finished sowing grass-seeds in the East cut. At Muddy hole, began to sow Barley & grass-seeds which had been sown in No. 1. At Dogue run, finished Sowing & harrowing Oats in No. 3—qty. of Oats  bushls. Began Saturday afternoon to plow for Engh. Barley in the Turnip ground at this place. At French’s, having finished plowing the ground (but not sowing it) intended for Oats, two plows Wh[i]le the other team was harrowing in the Oats went to breakg. the ground in the same field No. 2 for Barley. The Women, in part, were filling gullies in No. 3 and the other part, and the Cart, gettg. dung to the gullies which had been levelled in the lower meadow. At the Ferry, harrowing in Oats with one harrow. The Plows would, this afternoon, abt. finish breaking field No. 2 for Corn. Women hoeing in the Swamp as before. In my Botanical Garden—Next the necessary house, was sown 3 rows of Grass-seeds sent me from Kentucke by Colo. Marshall name unknown and the next 3 rows to these were sown with what this Gentleman calls wild rye but it more resembles Oats. All the other rows of this were of the painted lady Pease. Put in cuttings of the Weeping Willow, behind the Post & rail fence along the road leading to the Gate in the hollow at the distance of a foot from each other. This work was unavoidably delayed too late as the buds were not only much swelled but the leaves of most of them beginning to unfold.